Title: To Alexander Hamilton from William Willcocks [16 April 1800]
From: Willcocks, William
To: Hamilton, Alexander


          
            Sir.
            April 16, 1800
          
          Business of much moment to me, (the risk of four thousand dollars) and which involves Colls.  Troup, & Giles, requires my personal Attendance here for perhaps ten or fifteen days, exclusive of some considerations for my Younger Children—The Particulars if You please, I would detail at a personal Interview—
          If therefore it can be supposed, that the Regiment which from which I have been detached since the 14th of October last, will receive no essential detriment by my further absence for about the above period, Your permission will be gratefully acknowledged—I have not been one hour from my Station Since October, till necessity obliged to go a few days to Connecticut, in the business above alluded to—
          I have never been happier than when busily employed at Camp—An active life is my delight—
          With the highest respect, I am, Your Obdt Servt.,
          
            Wm. Willocks 
            Majr. &ca 12th. Regt.
          
        